Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 1, “a” has been deleted.
           (2) In claim 1, line 1, “bit” has been changed to --bits--. 
           (3) In claim 2, line 2, “a” has been changed to --the--.
           (4) In claim 2, line 3, “an” has been changed to --the--.
           (5) In claim 4, line 2, “a” has been replaced with --and heat-treating the--.
           (6) In claim 4, line 2, “and heat treated” and “from the inventory” have been deleted.
           (7) In claim 5, line 1, “an” has been changed to --the--.
           (8) In claim 5, line 2, “a” (first occurrence) has been changed to --the--.
           (9) In claim 5, line 2, “including” has been changed to --and machining--.
           (10) In claim 5, line 3, “machined” has been deleted.
           (11) Claim 20 has been deleted.
Mr. James Watson on January 27, 2022.

Examiner’s Comment
           In the search report dated 6/3/2021 cited in the IDS filed on 1/7/2022, it is said CN 1520950A teaches retrieving preformed forged material and making it into various forgings.  In CN ‘950 document, “the forging material preform” is obtained by casting molten metal (see paragraph [0018], line 3 of the English translation cited in the enclosed form PTO-892) and not by forging.  A forging device is then used for forging preforms to obtain forgings (see paragraph [0018], line 4 English translation).  Thus, the preforms of CN ’950 are casted not forged.  Further, CN ‘950 specifically mentions the forging preform is cooled to a temperature about 380°C - 520°C which is suitable for forging (see paragraph [0054], line 1 of the English translation).  The process is continuous (i.e. the forging step immediately follows the casting step of the preform) and does not involve retrieving any preform from an inventory.                

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724